OPINION AND ORDER
Movant Orin E. Atkins has filed a motion to resign from the practice of law under *726terms of disbarment. The Kentucky Bar Association has responded that it has no objection to said motion. The grounds for such motion are as follows:
1. On September 14, 1989, movant Orin E. Atkins pled guilty to two felonies involving conspiracy and fraud in the United States District court for the Southern District of New York.
2. On May 22, 1990, the Inquiry Tribunal of the Kentucky Bar Association issued a charge against movant pursuant to SCR 3.160(2), based upon allegations contained in the United States Information in United States of America v. Orin E. Atkins, 89-CRIM-0697. The complaint of the Inquiry Tribunal alleges that movant’s conduct as set forth in the indictment is in violation of Disciplinary Rules 1-102(A)(3), (4), (5) and (6) which prohibit a lawyer from engaging in illegal conduct involving moral turpitude; conduct involving dishonesty, fraud, deceit or misrepresentation; conduct that is prejudicial to the administration of justice; or any other conduct that adversely reflects on his fitness to practice law.
3. Movant has acknowledged that his conduct as charged by the Inquiry Tribunal and evidenced by his guilty plea represents violations of the code of Professional Responsibility, such conduct tending to bring the bench and bar into disrepute.
Therefore, IT IS ORDERED that Orin E. Atkins’ motion to resign from the Kentucky Bar Association is granted. IT IS FURTHER ORDERED that:
1. Movant shall not be permitted to engage in the practice of law, as defined by SCR 3.020, in the Commonwealth of Kentucky until such time as the Supreme Court of Kentucky enters an order reinstating his membership in the Kentucky Bar Association.
2. Movant shall not file an application for reinstatement for a period of five years from the date of this opinion and order.
3. Any application for reinstatement filed by movant shall be governed by SCR 3.520, reinstatement in case of disbarment, or any subsequent amendment to SCR 3.520.
4.Movant shall comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in representation of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Movant shall furnish copies of such letters of notice to the Director of the Kentucky Bar Association. So much of this proceeding as contained in this order shall constitute public record.
All concur.
ENTERED: June 28, 1990.
/s/Robert F. Stephens Chief Justice